                                           Case 3:19-cv-07716-SI Document 45 Filed 12/29/20 Page 1 of 19




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KRISTIN E. MCCULLOCH,                              Case No. 19-cv-07716-SI
                                   8                    Plaintiff,
                                                                                            FINDINGS OF FACT AND
                                   9             v.                                         CONCLUSIONS OF LAW; ORDER
                                                                                            DENYING DEFENDANT’S
                                  10     HARTFORD LIFE AND ACCIDENT                         OBJECTION TO EXTRINSIC
                                         INSURANCE COMPANY,                                 EVIDENCE
                                  11
                                                        Defendant.                          Re: Dkt. Nos. 40, 43
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Kristin E. McCulloch challenges Hartford Life and Accident Insurance Company’s
                                  14   (“Hartford Life”) denial of plaintiff’s long-term disability (“LTD”) claim under the Employee
                                  15   Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et. seq. On December 4,
                                  16   2020, the Court held a bench trial.
                                  17          Currently before the Court are parties’ cross motions for judgment pursuant to Federal Rule
                                  18   of Civil Procedure 52. The parties have agreed that the proper standard of review is de novo. Dkt.
                                  19   Nos. 34 at 17; 35 at 2. This order comprises the findings of fact and conclusions of law required by
                                  20   Federal Rule of Civil Procedure 52(a). For the reasons set forth below, the Court GRANTS
                                  21   plaintiff’s motion for judgment and DENIES defendant’s motion for judgment.
                                  22

                                  23                                         EVIDENTIARY RULING
                                  24          In support of plaintiff’s claim that Harford Life erred in denying her Long Term Disability
                                  25   (“LTD”) claim, plaintiff submitted a letter from the Social Security Administration (“SSA”)
                                  26   awarding plaintiff monthly disability benefits. Ex. 3 Dkt. No. 35. The SSA letter is not in the
                                  27   administrative record because it was issued after Hartford Life completed a final review of plaintiff’s
                                  28   LTD claim. Hartford Life objected to plaintiff’s introduction of the SSA letter on the basis that the
                                            Case 3:19-cv-07716-SI Document 45 Filed 12/29/20 Page 2 of 19




                                   1   letter was extrinsic evidence. Dkt. No. 40.

                                   2            Generally, bench trials arising under ERISA are limited to the administrative record. Opeta

                                   3   v. Northwest Airlines Pension Plan for Cont. Emp., 484 F.3d 1211, 1217 (9th Cir. 2007). However,

                                   4   the Court has discretion to consider extrinsic evidence when circumstances clearly establish that

                                   5   additional evidence is necessary to conduct an adequate de novo review of the benefit decision.

                                   6   Mongeluzo v. Baxter Travenol Long Term Disability Ben. Plan, 46 F.3d 938, 943-944 (9th Cir.

                                   7   1995).

                                   8            After carefully considering the parties’ arguments on the SSA letter, the Court finds that the

                                   9   SSA letter is necessary for an adequate review of Hartford Life’s denial of plaintiff’s LTD claim.

                                  10   See Montour v. Hartford Life & Acc. Ins. Co., 588 F.3d 623, 635 (9th Cir. 2009) (“not distinguishing

                                  11   the SSA’s contrary conclusion may indicate a failure to consider relevant evidence”); see e.g., Nagy

                                  12   v. Group Long Term Disability Plan for Employees of Oracle America, Inc., 183 F.Supp.3d 1015,
Northern District of California
 United States District Court




                                  13   1025-26 (N.D. Cal. 2016) (admitting SSA decision where decision occurred over a year after

                                  14   administrator denied plaintiff’s appeal of denial of benefits); Schramm v. CNA Fin. Corp. Insured

                                  15   Grp. Ben. Program, 718 F.Supp.2d 1151, 1165 n4 (N.D. Cal. 2010) (“The Court considers Plaintiff's

                                  16   award of SSDI benefits because it constitutes additional evidence that she could not have presented

                                  17   in the administrative process.”).

                                  18

                                  19                                          FINDINGS OF FACT

                                  20   A.       Parties

                                  21            Plaintiff Kristin E. McCulloch, now fifty-one years old, was an Employee Benefits Insurance

                                  22   Agent for BB&T Corporation from June 2015 to March 2018. See Dkt. No. 34 at 4; Dkt. No. 35 at

                                  23   5. Plaintiff’s annual salary was approximately $319, 353. AR 567.

                                  24            Plaintiff suffers from involuntary tremors and body jerking, fatigue, and cognitive

                                  25   impairment. AR 85, 105. Plaintiff cannot drive because of her involuntary tremors and body

                                  26   jerking. AR 1654. Plaintiff’s conditions are either the result of Lyme disease, Central Nervous

                                  27   System Vasculitis, or Fibromyalgia syndrome. AR. 277, 1654.

                                  28            Defendant Hartford Life is an insurance Plan provider for BB&T Corporation. AR 325, 346.
                                                                                          2
                                            Case 3:19-cv-07716-SI Document 45 Filed 12/29/20 Page 3 of 19




                                   1   Hartford Life insures short term disability (“STD”) and long term disability (“LTD”) benefits under

                                   2   a group disability Plan (“Plan”), effective January 1, 2004. AR 325. Defendant is also the

                                   3   administrator of the Plan and determines whether a claimant is disabled under the terms of the Plan.

                                   4   AR 346.

                                   5          Plaintiff was a covered participant of defendant’s LTD and STD Plans. AR 82, 103. Plaintiff

                                   6   left her job as an Employee Benefits Insurance Agent in March 2018 and applied for STD benefits.

                                   7   On June 18, 2018, Hartford Life approved plaintiff’s STD claim. AR 1652. Hartford life stated that

                                   8   plaintiff’s disability, involving brain inflammation, headaches, body jerking that caused plaintiff to

                                   9   lose her ability to drive, and tremors, was medically supported. AR 1654.

                                  10          Plaintiff applied for LTD benefits on August 17, 2018. AR 78-79. On November 2018,

                                  11   Hartford Life denied plaintiff’s LTD claim and stated that plaintiff failed to confirm the severity of

                                  12   her symptoms through objective testing. AR 103-08.
Northern District of California
 United States District Court




                                  13          Plaintiff appealed defendant’s denial of plaintiff’s LTD claim. AR 533-552. On November

                                  14   20, 2019, defendant denied plaintiff’s appeal and upheld its prior determination that plaintiff was

                                  15   not entitled to LTD benefits under the Plan. AR. 82-87.

                                  16          On November 22, 2019, plaintiff filed a complaint against Hartford Life, alleging a cause of

                                  17   action under 29 U.S.C. § 1132(a)(1)(B) to recover LTD benefits under the terms of Hartford Life’s

                                  18   Plan. Dkt. No. 1, Compl. ¶ 1.

                                  19

                                  20   B.     Relevant Insurance Plan Provisions

                                  21          Hartford Life’s LTD Plan provides that Hartford Life will pay a monthly disability benefit

                                  22   to an employee issued under the Plan if Hartford Life receives proof of continued disability after a

                                  23   36-month “Elimination Period.” AR 1861-1870. The Plan awards disability benefits based on

                                  24   whether a claimant is a Class 1 or Class 2 employee.1 AR 1863.

                                  25          The Plan defines disability as a condition that “prevent[s] a claimant from performing one

                                  26

                                  27          1
                                                The parties dispute whether plaintiff is a Class 1 or Class 2 employee. However, the parties
                                  28   agree that the issue before this Court is whether plaintiff qualifies as disabled under the Plan’s “Your
                                       Occupation” definition. Dkt. No. 30.
                                                                                           3
                                            Case 3:19-cv-07716-SI Document 45 Filed 12/29/20 Page 4 of 19




                                   1   or more of the Essential Duties of Your Occupation during the Elimination Period.”2 AR 1870.

                                   2   “Your Occupation” is defined as the Essential Duties a claimant performs for his or her employer.

                                   3   AR 1874. The Plan defines an “Essential Duty” as a duty that is substantial, fundamental or inherent

                                   4   to the occupation, and cannot be reasonably omitted or changed. AR 1871. A disability must be

                                   5   caused from accidental bodily injury, sickness, mental illness, substance abuse, or pregnancy. Id.

                                   6

                                   7   C.     Plaintiff’s Occupation

                                   8          1.      BB&T’s Job Description

                                   9          BB&T’s job description explains that plaintiff, as an Employee Benefits Insurance Agent,

                                  10   was “[r]esponsible for solicitation, analysis, and placement of complex group health, group life,

                                  11   disability and other ancillary product cases for key clients.” AR 485, 1612. The job description

                                  12   states that the essential duties of plaintiff’s occupation are to “[d]evelop and maintain prospect list
Northern District of California
 United States District Court




                                  13   through internal and external sources for large case work”; “develop marketing plan and production

                                  14   goals annually”; “[d]eliver timely service, advice and professional counsel to the bank’s clients”;

                                  15   and “[s]tay abreast of insurance industry trends and pursue[] continuing education.” AR 485, 1612.

                                  16          Plaintiff was required to maintain client relations and meet a yearly sales quota. In doing

                                  17   so, plaintiff negotiated renewals, problem-solved, planned insurance designs, and performed

                                  18   financial modeling of different insurance carriers. AR 1199. Plaintiff had 15 clients, some of which

                                  19   were large companies with more than 100 employees. Id. Plaintiff drove to meet with each client

                                  20   once every three months. Id.

                                  21

                                  22          2
                                                Employee Class 1 and 2 have different definitions of disability under the plan. AR 1870-
                                  23   71. Both classes define disability to mean “prevented from performing one or more of the Essential
                                       Duties of Your Occupation during the Elimination Period.”
                                  24           Class 1 includes a requirement that a claimant be prevented from performing one or more of
                                       the Essential Duties of Your Occupation following the Elimination Period resulting in less than 80%
                                  25   of a pre-disability earnings.
                                               Class 2, however, adds additional requirements of prevention from performing one of more
                                  26   of the Essential Duties of Your occupation during the Elimination period for 36 months following
                                       the Elimination Period, resulting in less than 80% of pre-disability earnings and after that, any
                                  27   occupation.
                                               Because plaintiff’s LTD claim is still in the initial 36-month elimination period, the only
                                  28   issue before this Court is whether plaintiff qualifies as disabled under Hartford Life’s “own
                                       occupation” definition within the 36-month Elimination Period. Dkt. No. 30.
                                                                                         4
                                           Case 3:19-cv-07716-SI Document 45 Filed 12/29/20 Page 5 of 19




                                   1          2.      Hartford Life’s Physical Demands Analysis

                                   2          On October 21, 2019, Hartford Life completed a Physical Demands Analysis (“Analysis”)

                                   3   based on the “Essential Job Duties” of plaintiff’s occupation. AR 153-55. The Analysis indicated

                                   4   that plaintiff’s occupation was “an outside sales position requiring activity to generate new clients

                                   5   and service existing clients.” Id. Plaintiff worked eight hours a day, five days a week at an

                                   6   incentive/piece rate work pace; alternated between sitting and standing; talked to people in person,

                                   7   on the phone, and in group settings; constantly drove (68-100%); constantly travelled by airplane

                                   8   (68-100%); and used a keyboard. AR 153-54.

                                   9

                                  10          3.      Hartford Life’s Occupational Analysis

                                  11          On October 22, 2019, Hartford Life completed an Occupational Analysis (“OA”). AR 09.

                                  12   The purpose of the OA was to “clarify own occupation in the general workplace.” Id. The OA was
Northern District of California
 United States District Court




                                  13   completed by comparing plaintiff’s job as an Employee Benefits Insurance Agent for BB&T

                                  14   Corporation to the “own occupation in the general workplace of Sales Agent, Insurance.” Id. The

                                  15   OA concluded that plaintiff’s occupation in the general workplace was “[l]ight with frequent

                                  16   reaching, handling and fingering . . . occasionally lifting/carrying . . . up to 20 pounds.” AR 8.

                                  17

                                  18          4.      Plaintiff’s Employability Analysis

                                  19          Plaintiff submitted an Employability Analysis (“EA”) in her appeal of Hartford Life’s denial

                                  20   LTD benefits. AR 555-564. The EA was performed by Frank Diaz, a vocational expert, of Diaz &

                                  21   Company on June 18, 2019. AR 555, 564.

                                  22          The EA concluded that plaintiff was unable to perform the essential functions of her

                                  23   occupation as an Employee Benefits Insurance Agent. Id. According to the EA, plaintiff’s

                                  24   involuntary jerking prevented her from driving and “from being able to conduct interviews and in-

                                  25   person presentations to prospective clients, which is an Essential Function of [plaintiff’s

                                  26   occupation].” AR 558. The EA also stated that plaintiff’s inability to concentrate, engage in normal

                                  27   daily activities, perform normal office tasks, maintain optimal cognitive performance, engage in

                                  28   visual and immediate memory, and weakness in verbal fluency, processing speed prevented plaintiff
                                                                                        5
                                            Case 3:19-cv-07716-SI Document 45 Filed 12/29/20 Page 6 of 19




                                   1   from performing the essential functions of her occupation. AR 558-562.

                                   2

                                   3   D.     Plaintiff’s Medical Condition and Treatment

                                   4          1.      Plaintiff’s Initial Symptoms and Treatment

                                   5          Plaintiff reported that she was bitten by a tick on May 27, 2016 and subsequently diagnosed

                                   6   with Lyme disease. AR 1622. She was treated with antibiotics, but continued to experience fatigue,

                                   7   anxiety, and trouble sleeping. Id. By 2017, plaintiff experienced swelling and fluid buildup in her

                                   8   knees, depression, and pain while walking up and down stairs. Id. Plaintiff’s primary care physician

                                   9   treated plaintiff’s new symptoms and linked them to plaintiff’s initial Lyme disease diagnosis.

                                  10   However, plaintiff continued to experience insomnia, dizziness, ear and eye pressure, excessive

                                  11   yawning, exhaustion, and headaches. Id.

                                  12          On December 5, 2017, plaintiff met with Dr. Ramzel Asfour, board certified in Infectious
Northern District of California
 United States District Court




                                  13   Diseases and Internal Medicine, to discuss her symptoms. AR 1013-18, 1691. After an initial

                                  14   consultation, Dr. Asfour ordered a SPECT brain scan and lab testing to confirm plaintiff’s diagnosis

                                  15   and “rule out other possibilities.” AR 1015.

                                  16

                                  17          2.      Plaintiff’s Medical SPECT Brain Scan and Lab Tests

                                  18          On December 27, 2017, plaintiff was given a SPECT brain scan at Cedars-Sinai. AR 1707.

                                  19   On December 28, 2017, Dr. Alessandro D’Agnolo stated that the SPECT brain scan showed

                                  20   “moderate heterogeneous decreased activity in the frontal cortex bilaterally, worse on the left, as

                                  21   well as in the temporal cortex bilaterally, also worse on the left side.” AR 1708. Dr. Agnolo stated

                                  22   that the SPECT brain scan findings were nonspecific and could be associated with fibromyalgia,

                                  23   vasculitis, and toxic exposure and recommended additional testing. Id. On January 2, 2018, Dr.

                                  24   Alan Waxman clarified that plaintiff’s decreased activity in the frontal lobes were statistically

                                  25   significant and, although the findings alone could not confirm a diagnosis, plaintiff’s decreased brain

                                  26   activity was associated with several types of vasculitis. AR 1707.

                                  27          Several lab tests corroborated the presence of plaintiff’s symptoms. On January 18, 2018,

                                  28   plaintiff had a Lyme disease lab test collected by Stony Brook University Hospital. AR 1692. The
                                                                                         6
                                           Case 3:19-cv-07716-SI Document 45 Filed 12/29/20 Page 7 of 19




                                   1   comments of the Lyme disease lab test stated “[w]hile there is some band reactivity [to Lyme], [the]

                                   2   results do not meet the CDC criteria for a positive Lyme Western Blot . . . a Western blot that

                                   3   contains specific bands but does not meet the positive CDC criteria is considered ‘indeterminate’

                                   4   by the New York State Department of Health.” Id. On January 10, 2018, the results of a lab test

                                   5   from Armin Labs, interpreted by Dr. Armin Schwarzbach, showed that plaintiff was “weak positive”

                                   6   for borrelia burgdorferi and babesia mioroti elispot. AR 1693-94. Finally, a lab report from Quest

                                   7   Diagnostics, dated January 11, 2018, indicated that plaintiff had suffered from infections and

                                   8   suggested the presence of an autoimmune disease. AR 1695-1700,1702.

                                   9

                                  10          3.      Plaintiff’s Continuing Symptoms and Treatment

                                  11          On March 9, 2018, during a follow-up appointment with Dr. Asfour, plaintiff reported that

                                  12   she was experiencing fatigue, headaches, dizziness, and involuntary jerking of her arms and legs.
Northern District of California
 United States District Court




                                  13   AR 1019. Dr. Asfour witnessed small jerking movements of plaintiff’s arms and trembling of the

                                  14   jaw. AR 1019-1020. Dr. Asfour believed that the jerking movements were worsened by plaintiff’s

                                  15   antidepressant medication, suggested plaintiff stop taking the antidepressant medication, and

                                  16   prescribed plaintiff with supplements to address Lyme disease. AR 1023. Plaintiff had additional

                                  17   appointments with Dr. Asfour on April 25, 2018, May 30, 2018, and June 13, 2018 to treat her

                                  18   fatigue, insomnia, headaches, tremors, and involuntary jerking movements. AR 1027-1037.

                                  19          On May 25, 2018, while Hartford Life was considering plaintiff’s STD benefits claim, Dr.

                                  20   Asfour reported to Hartford Life:

                                  21                  “I believe that [plaintiff’s] health issues are serious and limiting. She
                                  22                  cannot work because of cognitive impairment as corroborated by her
                                                      decidingly abnormal SPECT scan. She also has had a classic
                                  23                  erytherna migrans rash and suggestive Lyme serology. My principal
                                                      diagnosis is Lyme disease involving the central nervous system.
                                  24                  This causes fatigue. depression, joint pains (especially in her knee)
                                                      and cognitive impairment. In addition to suggestive Lyme tests from
                                  25
                                                      Stony Brook University and Armin labs, she has a positive ANA
                                  26                  with a homogeneous pattern which in her case likely indicates
                                                      abnormal immune system functioning and is consistent with a CNS
                                  27                  vasculitis.”

                                  28   AR. 1691. Dr. Asfour added that plaintiff’s symptoms included untreatable headaches, trouble

                                                                                          7
                                            Case 3:19-cv-07716-SI Document 45 Filed 12/29/20 Page 8 of 19




                                   1   remembering things, tremors, and body jerking so severe that plaintiff was no longer able to drive.

                                   2   AR 1654.

                                   3          Plaintiff also met with Dr. Cowan and Dr. Holly Christy in the state of Washington for

                                   4   treatment of her symptoms. AR 872-74, 889-890, 895-897. Dr. Christy, from the Virginia Medical

                                   5   Center, described plaintiff’s jerking as involuntary movements of the arms. AR 872-74. Dr. Cowan,

                                   6   from Element 7 Wellness, reported that plaintiff’s legs, hands, and feet jerk. 895-903.

                                   7

                                   8   E.     Plaintiff’s Claim for LTD Benefits

                                   9          On August 17, 2018, plaintiff applied for LTD benefits. AR 78-79. Plaintiff provided an

                                  10   Attending Physician Statement (“Statement”), completed on August 14, 2018, from Dr. Asfour in

                                  11   support of her LTD claim. AR 494-95. The Statement stated that plaintiff had myoclonus,

                                  12   unspecified tremors, fatigue, mild cognitive impairment, headaches, fatigue, dizziness, and poor
Northern District of California
 United States District Court




                                  13   concentration. AR 494. According to the Statement, Dr. Asfour’s “Objective Physical Findings”

                                  14   included “uncontrollable upper extremities, myoclonic jerking occasionally involving the head

                                  15   severe enough to limit ability to work.” Id.

                                  16

                                  17   F.     Hartford Life’s Review of McCulloch’s LTD Claim

                                  18          On November 2, 2018, Hartford Life denied plaintiff’s LTD claim. AR 103. According to

                                  19   Hartford Life’s denial letter, plaintiff’s medical records “did not provide any objective exam

                                  20   findings or other assessments to support the severity of [McCulloch’s] symptoms” and did not state

                                  21   specific work restrictions. AR 105. Hartford Life relied on a report from its medical expert, Dr.

                                  22   Farache, and concluded that there were no restrictions or limitations on McCulloch from a

                                  23   neurological perspective. Id.

                                  24

                                  25   G.     Plaintiff’s Appeal of Hartford Life’s Denial of Long Term Disability Claim

                                  26          On June 18, 2019, plaintiff appealed Hartford Life’s denial of her LTD claim. AR 533.

                                  27   Plaintiff relied on reports from Dr. Christopher Snell, Dr. Glenn Goodwin, Dr. Asfour, and Frank

                                  28   Diaz. Dr. Snell, an expert in exercise and movement science, performed two-day a cardiopulmonary
                                                                                        8
                                            Case 3:19-cv-07716-SI Document 45 Filed 12/29/20 Page 9 of 19




                                   1   exercise test (“CPET”) on plaintiff and concluded that plaintiff was significantly impaired because

                                   2   of her reduced ability for oxygen consumption and energy consumption.3 AR 783-797. Dr.

                                   3   Goodwin, a licensed psychologist, performed a neuropsychological consultation on plaintiff. AR

                                   4   755-782.     Dr. Goodwin concluded that plaintiff lacked the cognitive capacity to sustain her

                                   5   employment because she suffered from fatigue and weakness in memory processing speed. AR 769-

                                   6   770. Frank P. Diaz, a vocational expert, concluded that McCulloch was “unable to perform the

                                   7   Essential Functions of her occupation of Senior Vice President/Employee Benefits Insurance

                                   8   Agent.” AR 555-564.

                                   9          Plaintiff also relied on a letter from Dr. Asfour to dispute Dr. Farache’s conclusions. AR

                                  10   753-54. Dr. Asfour stated that, based on the SPECT scan findings, CPET performed by Dr. Snell,

                                  11   and the neuropsychological test performed by Dr. Goodwin, plaintiff suffered from central nervous

                                  12   system vasculitis4 because of active Lyme Disease or Post-Treatment Lyme Syndrome. AR 753-54.
Northern District of California
 United States District Court




                                  13

                                  14   H.     Hartford Life’s Review of Plaintiff’s Appeal

                                  15          On June 19, 2020, Hartford Life began its review of plaintiff’s appeal. AR 97. The review

                                  16   consisted of evaluations of plaintiff’s file by Dr. Nick DeFilippis, Dr. Elena Schiopu, and Dr. Benton

                                  17   Ashlock; none of these reviewers examined or interviewed plaintiff. AR 257-263, 271-78, 161-68.

                                  18   Dr. DeFilippis, an expert in neuropsychology, concluded that plaintiff’s cognitive impairment was

                                  19   most likely caused by psychological somatization rather than a physical brain impairment. AR 262-

                                  20

                                  21          3
                                                According to Dr. Snell, plaintiff was limited to activity that has an energy expenditure of
                                       less than 7.4 ml kg-1min-1. AR788. Dr. Snell’s report provided the following energy expenditure
                                  22   comparisons:
                                  23                   “The estimated oxygen requirement for seated office or computer
                                                      work is 5.25 ml kg-1min-1. For normal office tasks, the energy cost
                                  24                  rises to 10.5 ml kg-1min-1 … Driving to and from work would
                                                      require 8.75 ml kg-1min-1 of oxygen. In addition, everyday activities
                                  25                  such as showering (7.0 ml kg-1min-1) or making the bed (11.6 ml
                                                      kg-1min-1) represent significant energy demands. Walking at a slow
                                  26                  pace (2.5 mph) while carrying light objects (<251bs) has an energy
                                  27                  cost of 12.25 ml kg-1min-1 which is above the patient's V/AT.”

                                  28
                                              4
                                                  Central Nervous System Vasculitis is an inflammation of the brain’s arterial system. AR
                                       753.
                                                                                         9
                                            Case 3:19-cv-07716-SI Document 45 Filed 12/29/20 Page 10 of 19




                                   1   263. Dr. DeFilippis also reported that Dr. Goodwin’s report could not be used to evaluate plaintiff

                                   2   because the report lacked a full history of plaintiff’s history and test scores. AR 263.

                                   3           Dr. Schipou, an expert in rheumatology, concluded that plaintiff suffered from fibromyalgia

                                   4   syndrome. AR 277. Dr. Schiopu stated that, because of plaintiff’s fibromyalgia syndrome, “[t]here

                                   5   is absolutely no benefit in rest and social disengagement” for plaintiff. AR 278. Dr. Schiopu also

                                   6   disagreed with Dr. Snell’s finding of low functional cardiopulmonary function and noted that

                                   7   plaintiff’s results could be the result of deconditioning. AR 275.

                                   8           Finally, Dr. Ashlock, board certified in pulmonology and internal medicine, concluded that

                                   9   plaintiff’s symptoms were caused by plaintiff’s stress from family life. AR 166. Dr. Ashlock

                                  10   concluded that Dr. Snell’s CPET findings were “isolated and unexplained source of investigation

                                  11   into to [plaintiff’s] air hunger and fatigue” and “no documentation that would support the presence

                                  12   of fatigue/air hunger of the severity to result in [plaintiff’s claimed] loss of function.”.AR 166, 168.
Northern District of California
 United States District Court




                                  13   Dr. Ashlock concluded that plaintiff could perform the duties of her job. AR 167.

                                  14

                                  15   I.      Plaintiff’s Response to Hartford Life’s Medical Reviewers

                                  16           On September 3, 2019, Dr. Snell responded to Dr. Schiopu’s report and disagreed with Dr.

                                  17   Schiopu’s fibromyalgia diagnosis. AR 229-238. Dr. Snell criticized Dr. Schiopu for failing to

                                  18   consider the complete data set from the CPET scan and argued that plaintiff’s results are not caused

                                  19   by deconditioning. 5 AR 232-34.

                                  20           On September 5, 2019, Dr. Goodwin responded to Dr. DeFilippis’s report and explained that

                                  21   somatization is not an intentional exaggeration of symptoms and does not preclude a finding of an

                                  22   underlying health condition AR 224-28. Regarding Dr. DeFilippis’s allegation that Dr. Goodwin

                                  23   failed to include all of plaintiff’s history and test scores, Dr. Goodwin explained that he provided all

                                  24   of plaintiff’s relevant psychiatric history, and that original report did not include test scores because

                                  25

                                  26           5
                                                Dr. Schiopu filed an addendum to her original report on October 1, 2019. AR 201-203. Dr.
                                  27   Schiopu conceded that she did not have a specialty to interpret the details of the CPET. AR 203.
                                       However, Dr. Schiopu disagreed with Dr. Snell’s finding that plaintiff could not perform sedentary
                                  28   work with daily activities. Dr. Schiopu also stated that there was a lack of objective evidence to
                                       support plaintiff’s involuntary jerking movements.
                                                                                       10
                                            Case 3:19-cv-07716-SI Document 45 Filed 12/29/20 Page 11 of 19




                                   1   there was no set standard in neuropsychology about how to report test results.6 Id.

                                   2

                                   3   J.      Hartford Life’s Denial of Plaintiff’s Appeal

                                   4           On November 20, 2019, Hartford Life denied McCulloch’s appeal. AR 82-87. Hartford Life

                                   5   cited the medical reports of Dr. DeFlippis, Dr. Schiopu, and Dr. Ashlock as evidence that plaintiff

                                   6   was not restricted in performing the essential duties of her occupation. AR 84-86. Hartford Life

                                   7   also relied on its OA in classifying plaintiff’s occupation as “Light in the general workplace.” AR

                                   8   86. Hartford Life ultimately concluded that “although [plaintiff] has ongoing symptoms . . . the

                                   9   medical evidence on file does not support that these symptoms are of such severity that she would

                                  10   be precluded from performing her own Light level occupation.” Id.

                                  11

                                  12   K.      Plaintiff’s SSA Award
Northern District of California
 United States District Court




                                  13           On August 30, 2020, the SSA awarded McCulloch monthly disability benefits. Ex. 3 Dkt.

                                  14   No. 35. The SSA award stated that plaintiff, under SSA’s rules, became disabled on March 12,

                                  15   2018. Id.

                                  16

                                  17                                        CONCLUSIONS OF LAW

                                  18   A.      Standard of Review

                                  19           Pursuant to Rule 52 of the Federal Rules of Civil Procedure, each of the parties moves for

                                  20   judgment in its favor on Plaintiff's ERISA claim. Under Rule 52, the Court conducts what is

                                  21   essentially a bench trial on the record, evaluating the persuasiveness of conflicting testimony and

                                  22   deciding which is more likely true. Kearney v. Standard Ins. Co., 175 F.3d 1084, 1094–95 (9th

                                  23   Cir.1999). The parties agreed that the issue before this Court is whether plaintiff qualifies as disabled

                                  24

                                  25           6
                                                 Dr. DeFilippis filed an addendum on October 1, 2019. AR 194-96. In the addendum, Dr.
                                  26   DeFilippis stated that plaintiff’s attention and memory issues were most likely the result of
                                       “emotional problems rather than an organic brain syndrome” because organic brain syndromes are
                                  27   more likely to result in more consistent displays of attention and memory impairment. AR 196. Dr.
                                       DeFilippis also stated that he “would be happy to review raw test data from Dr. Goodwin that may
                                  28   clarify the severity of the claimant’s cognitive issues and allow me to comment further on possible
                                       limitations.” Id.
                                                                                          11
                                            Case 3:19-cv-07716-SI Document 45 Filed 12/29/20 Page 12 of 19




                                   1   under the Plan’s “Your Occupation” definition. Dkt. No. 30.

                                   2           The parties also agreed to a de novo standard of review. Dkt. No. 34 at 17; 35 at 20. A court

                                   3   employing de novo review in an ERISA case “simply proceeds to evaluate whether the plan

                                   4   administrator correctly or incorrectly denied benefits.” Abatie v. Alta Health & Life Ins. Co., 458

                                   5   F.3d 955, 963 (9th Cir.2006). De novo review requires district courts to “undertake an independent

                                   6   and thorough inspection of an administrator’s decision.” Silver v. Exec. Car Leasing Long-Term

                                   7   Disability Plan, 466 F.3d 727, 733 (9th Cir. 2006). “[T]he court does not give deference to the

                                   8   claim administrator’s decision, but rather determines in the first instance if the claimant is disabled

                                   9   under the terms of the plan.” Muniz v. Amec Const. Mgmt., Inc., 623 F.3d 1290, 1295-96 (9th Cir.

                                  10   2010). Plaintiff has the burden of proving by a preponderance of the evidence that he or she was

                                  11   disabled under the insurance plan. Armani v. Northwestern Mutual Life Ins. Co., 840 F.3d 1159,

                                  12   1162-1163 (9th Cir. 2016).
Northern District of California
 United States District Court




                                  13

                                  14   B.      Discussion

                                  15           The main issues in the parties’ cross-motions for summary judgment involve the meaning of

                                  16   “Your Occupation” under Hartford Life’s Plan and whether plaintiff has met her burden of proving

                                  17   that she was disabled from performing her own occupation.

                                  18

                                  19           1.      Plaintiff’s Occupation

                                  20           This Court must determine the meaning of “Your Occupation”” under Hartford Life’s LTD

                                  21   Plan. Hartford Life argues that plaintiff’s occupation was a “light” duty occupation. Dkt. No. 34 at

                                  22   17; 39 at 3. In its denial of plaintiff’s LTD appeal, Hartford Life described plaintiff’s occupation as

                                  23   one that is “Light in the general workplace . . . . exerting up to 20 pounds of force occasionally,

                                  24   and/or up to 10 pounds of force frequently, and/or a negligible amount of force constantly . . . to

                                  25   move objects.” AR 86.

                                  26           Plaintiff argues that plaintiff’s occupation requires plaintiff to perform a “high amount of

                                  27   physical and mental energy . . . . not a job that could be performed in a quiet, isolated office setting”.

                                  28   Dkt. No. 35 at 2. Plaintiff asserts that Hartford Life erred in its application of “your occupation” by
                                                                                          12
                                          Case 3:19-cv-07716-SI Document 45 Filed 12/29/20 Page 13 of 19




                                   1   failing to consider plaintiff’s actual duties as an Employee Benefits Insurance Agent. Dkt. No. 35

                                   2   at 27-28.

                                   3           The Court agrees with plaintiff and finds that Hartford Life incorrectly applied the definition

                                   4   of “Your Occupation” as stated in Hartford Life’s LTD Plan. The LTD Plan defines disability as a

                                   5   condition that prevents a claimant from performing one of more of the Essential Duties of “your

                                   6   occupation.” AR 1870. The term, “Your Occupation,” is defined as “the [e]ssential [d]uties of the

                                   7   job [claimant] is performing for [her] [e]mployer.” AR 1874. Unlike Hartford Life’s STD Plan, the

                                   8   LTD Plan does not define “Your Occupation” as one in the general workplace. Compare AR 1898

                                   9   (STD Plan defining “Your Occupation as it is recognized in the general workplace.                    Your

                                  10   Occupation does not mean the specific job You are performing for a specific employer or at a

                                  11   specific location) with AR 1874 (LTD Plan defining “Your Occupation” as “the Essential Duties of

                                  12   the job You are performing for your Employer.”). Instead, the plain language of the LTD Plan
Northern District of California
 United States District Court




                                  13   requires Hartford Life to determine disability based on the actual duties the plaintiff performed as

                                  14   an Employee Benefits Insurance Agent for BB&T Corporation – not whether plaintiff can perform

                                  15   “light work” in the general workplace.

                                  16           The Court finds that plaintiff’s occupation involved concentration, frequent driving,

                                  17   traveling by airplane, and keyboarding. Plaintiff earned approximately $312, 353 every year as an

                                  18   Employee Benefits Insurance Agent. AR 485, 567. She had fifteen clients and served each client

                                  19   by negotiating renewals, solving problems, and performing financial modeling of different carriers

                                  20   and plan designs for each client. AR 485. Hartford Life described plaintiff’s occupation as “tough

                                  21   . . . with quotas that carry a lot of stress . . . requiring driv[ing] and see[ing] each [of plaintiff’s 15

                                  22   clients] once per quarter” Dkt. No. 34 at 4, 19. Notably, Hartford Life’s Physical Demands Analysis

                                  23   stated that plaintiff’s outside sales position had essential job duties that involved constant driving,

                                  24   airplane travel, and fine finger manipulation on a keyboard. AR 153.

                                  25

                                  26           2.      Plaintiff’s Disability

                                  27           This Court must next determine whether Plaintiff was disabled under the terms of Hartford

                                  28   Life’s LTD Plan. The Court concludes that she was.
                                                                                           13
                                          Case 3:19-cv-07716-SI Document 45 Filed 12/29/20 Page 14 of 19




                                   1          Plaintiff argues that the medical reports from Dr. Asfour, Dr. Snell, Dr. Goodwin, Mr. Diaz,

                                   2   and portions of Dr. Schiopu’s report support a finding of disability. Dkt. No 35 at 20-24. Plaintiff

                                   3   asserts that Hartford Life’s experts, Dr. Farache, Dr. Ashlock, and Dr. DeFilippis, failed to consider

                                   4   plaintiff’s complete history and test results. Id. at 25-27.

                                   5          Hartford Life argues that plaintiff failed to prove that she was disabled under Hartford Life’s

                                   6   LTD Plan. Hartford Life argues plaintiff’s claims are based on “somatic complaints caused by

                                   7   occupational stress” and that plaintiff’s “real problem seems to be that she found her job and lifestyle

                                   8   extremely stressful.” Dkt. No. 34 at 20. Hartford Life asserts that plaintiff’s LTD claim failed to

                                   9   provide medical support and objective testing. Id. at 22-28.

                                  10          After carefully considering all arguments, the Court finds that plaintiff has established by a

                                  11   preponderance of the evidence that she was disabled under Hartford Life’s LTD Plan. The record

                                  12   demonstrates that plaintiff’s conditions prevented her from performing the essential duties of her
Northern District of California
 United States District Court




                                  13   occupation as an Employee Benefits Insurance Agent. Notably, Hartford Life approved plaintiff’s

                                  14   STD claim and found plaintiff’s fatigue, mild cognitive impairment, headaches, fatigue, dizziness,

                                  15   tremors, and poor coordination to be a “disability [that] is medically supported.” AR 1652, 1654.

                                  16   See Muniz v. AMEC Constr. Mgmt., Inc.,623 F.3d 1290, 1296-97 (9th Cir. 2010) (“[T]he fact that

                                  17   the claimant was initially found disabled under the terms of the plan may be considered evidence of

                                  18   the claimant’s disability”); cf. Karla H. Abatie c. Alta Health & Ins. Co., 458 F.3d 955, 972 (9th

                                  19   Cir. 2006) (“A procedural irregularity . . . is a matter to be weighed in deciding whether an

                                  20   administrator’s decision was an abuse of discretion.”). The SSA also concluded that plaintiff was

                                  21   disabled. Cf. Salomaa v. Honda Long Term Disability Plan, 642 F.3d 666, 679 (9th Cir. 2011)

                                  22   (“Evidence of a [SSA award] of disability benefits is of sufficient significance that failure to address

                                  23   it offers support that the plan administrator's denial was arbitrary, an abuse of discretion. [SSA award

                                  24   is] [w]eighty evidence [which] may ultimately be unpersuasive, but it cannot be ignored.”); Montour

                                  25   v. Hartford Life & Acc. Ins. Co., 588 F.3d 623, 635 (9th Cir. 2009) (“[N]ot distinguishing the SSA’s

                                  26   contrary conclusion may indicate a failure to consider relevant evidence”). Plaintiff received

                                  27   treatment for her symptoms from Dr. Asfour. AR 753-54.

                                  28          Objective tests support plaintiff’s disability. Plaintiff had lab tests, a CT with PE protocol,
                                                                                         14
                                          Case 3:19-cv-07716-SI Document 45 Filed 12/29/20 Page 15 of 19




                                   1   SPECT scan, and a CPET. AR 273, 754. Plaintiff’s tests support a diagnosis of central nervous

                                   2   system vasculitis. The lab tests suggested that plaintiff suffered from an autoimmune disease. AR

                                   3   943. Moreover, Dr. Asfour explained that the SPECT scan showed that plaintiff had abnormal

                                   4   frontal lobes, suggesting a diagnosis of central nervous system vasculitis.7 AR 753. Dr. Asfour also

                                   5   explained that the non-specific findings of the SPECT scan mean that the cause of the central

                                   6   nervous system vasculitis is unknown, however plaintiff’s conditions are most likely caused by

                                   7   Lyme disease because of the lack of definitive findings in plaintiff’s lab work. Central nervous

                                   8   system vasculitis explains plaintiff’s cognitive problems with memory and concentration, difficulty

                                   9   with coordination, fatigue, and jerking movements. AR 754.

                                  10          Plaintiff’s CPET8 results are consistent with Dr. Asfour’s central nervous system vasculitis

                                  11   diagnosis. AR 754. The CPET showed that plaintiff had abnormal metabolic responses, abnormal

                                  12   workload capacity, abnormal respiratory responses, and abnormal recovery responses. According
Northern District of California
 United States District Court




                                  13   to Dr. Snell, these abnormal responses limited plaintiff’s ability to safely perform certain activities

                                  14   without experiencing “system exacerbation and delayed recovery.” AR 788. Plaintiff could not drive

                                  15   or walk at a slow pace while carrying light objects.           Id.   Moreover, plaintiff’s objective

                                  16   neuropsychological consultation with Dr. Goodwin found a clear pattern of weakness of processing

                                  17   speed and memory processing, which was consistent with plaintiff’s SPECT scan and CPET results.

                                  18   AR 755-782. Dr. Goodwin explained that plaintiff could not sustain intellectual and neurocognitive

                                  19   energy over an extended period. AR 770.

                                  20

                                  21          7
                                                 According to Dr. Asfour, central nervous system vasculitis is “an inflammation of the
                                       arterial system of the brain.” AR 753.
                                  22
                                              8
                                                  According to Dr. Snell’s report, a CPET is
                                  23
                                                       “considered the gold standard [in exercise science and medicine] for
                                  24                   measuring and evaluating functional capacity and fatigue. Position
                                                       statements and/or guidelines for the performance of this testing are
                                  25                   available from the American College of Sports Medicine, American
                                                       Heart Association, American College of Chest Physicians, American
                                  26                   Thoracic Society and the American Medical Association, among
                                                       others. All endorse this method of testing and acknowledge peak
                                  27                   oxygen consumption, only available with CPET, as the most accurate
                                                       measurement of functional capacity.”
                                  28
                                       AR 184.
                                                                                         15
                                          Case 3:19-cv-07716-SI Document 45 Filed 12/29/20 Page 16 of 19




                                   1          Given that plaintiff’s condition prevents her from driving and significantly impairs her

                                   2   physical and cognitive ability, the Court finds that plaintiff is disabled under Hartford Life’s LTD

                                   3   Plan. As discussed above, the essential duties of plaintiff’s occupation involved constant driving

                                   4   and servicing each of her clients by negotiating renewals, solving problems, and performing

                                   5   financial modeling of different carriers and plan designs. Plaintiff’s central nervous system

                                   6   vasculitis and resulting involuntary body tremors and jerking effectively prevent plaintiff from

                                   7   driving to meet her clients. Plaintiff’s CPET results show that Plaintiff would not be able to engage

                                   8   in normal activities, drive, or walk a slow pace while carrying objects less than twenty-five pounds.

                                   9   AR788. Moreover, plaintiff’s cognitive impairment, as explained by Dr. Asfour and Dr. Goodwin,

                                  10   would interfere with plaintiff’s ability to engage in the high level processing required to negotiate

                                  11   renewals, problem solve, plan insurance designs, and perform financial modeling of different

                                  12   insurance carriers.
Northern District of California
 United States District Court




                                  13          The Court gives little weight to the vague and conclusory reports of Hartford Life’s experts.

                                  14   Dr. Schiopu disagreed with Dr. Snell’s interpretation of plaintiff’s CEPT results and concluded that

                                  15   plaintiff’s condition would not “preclude any individual from performing gainful sedentary work,”

                                  16   AR 201-03, 271-78. However, whether plaintiff is disabled under the LTD Plan does not involve

                                  17   an evaluation of whether plaintiff could perform sedentary work. Instead, the Plan requires

                                  18   consideration of “the [e]ssential [d]uties of the job [plaintiff] is performing for [her] [e]mployer.”

                                  19   AR 1874. See Polnicky v. Liberty Life Assurance Co. of Boston, et al., No. 13-cv-01478, at *9 2014

                                  20   WL 6680725 (N.D. Cal.Nov. 25, 2013) (“By itself, Liberty Life’s conclusion that plaintiff could perform

                                  21   full-time sedentary work does not mean that plaintiff was capable of performing the material and

                                  22   substantial duties of his “Own Occupation.”); Sabatino v. Liberty Life Assurance Co. of Boston, 286 F.

                                  23   Supp. 2d 1222, 1231 (N.D. Cal. 2003) (denial of benefits based upon a finding that claimant could

                                  24   perform sedentary work was erroneous because “simply being able to perform sedentary work does not

                                  25   necessarily enable one to work” in an occupation that requires “careful thought and concentration”).

                                  26   Therefore, Dr. Schiopu failed to indicate whether plaintiff’s conditions prevented plaintiff from

                                  27   performing the essential duties as an Employee Benefits Insurance Agent. Moreover, Dr. Schiopu

                                  28   listed restrictions that plaintiff should follow in order to work, such as sitting up to 1 hour at a time
                                                                                          16
                                           Case 3:19-cv-07716-SI Document 45 Filed 12/29/20 Page 17 of 19




                                   1   for a maximum of 8 hours a day, walking for up to 1 hour at a time for a maximum of four hours

                                   2   per day, and limiting her work to a quiet office area with a door. AR 278. Finally, regarding the

                                   3   CPET, Dr. Schiopu admitted that she did not specialize in a field that would allow her to interpret

                                   4   plaintiff’s CPET results. AR 203.

                                   5              The Court is also unpersuaded by Dr. DeFilippis’s report. Dr. DeFilippis stated that

                                   6   plaintiff’s symptoms were likely caused by somatization and did not present an opinion on whether

                                   7   plaintiff was functionally impaired from a neuropsychological perspective because of a lack of

                                   8   information from Dr. Goodwin’s report. AR 257-63; 194-96. However, Dr. Goodwin explained that

                                   9   somatization does not preclude the presence of real symptoms, especially for plaintiff, who had had

                                  10   documented medical conditions. AR 226. Moreover, Dr. DeFilippis did not explain why the data

                                  11   already provided by Dr. Goodwin was insufficient for an evaluation.

                                  12              Hartford Life relies on Dr. DeFilippis’s report to assert that plaintiff’s symptoms were
Northern District of California
 United States District Court




                                  13   caused by a psychological condition, rather than a physical condition such as central nervous system

                                  14   vasculitis. Dkt. No. 34 at 15. The Court rejects Hartford Life’s assertion. As stated above, the

                                  15   record reflects that plaintiff’s conditions were caused by central nervous system vasculitis. See

                                  16   Friedrich v. Intel Corp., 181 F.3d 1105, 1112 (9th Cir. 1999) (concluding that plaintiff suffered

                                  17   from a physical condition even though plaintiff exhibited psychiatric symptoms before and after

                                  18   diagnosis).

                                  19              The Court is also unpersuaded by Dr. Ashlock’s report. Dr. Aslock concluded that plaintiff’s

                                  20   file did not demonstrate functional impairment from fatigue, “air hunger,” or medication side

                                  21   effects.     AR 166-69. Dr. Ashlock disregarded the results of the CPET as an “isolated and

                                  22   unexplained source of investigation into [plaintiff’s] reports of air hunger and fatigue” without

                                  23   explaining why the CPET was isolated or how Dr. Snell’s report of the CPET findings were

                                  24   unexplained. AR 166. However, the Institute of Medicine has recognized the CPET as an objective

                                  25   measure of reduced function after exertion. AR 130.

                                  26              Finally, the Court is unpersuaded by Dr. Farache’s report. Dr. Farache stated that plaintiff’s

                                  27   jerking movements were “poorly described and not likely impairing . . . [because plaintiff] was able

                                  28   to walk and talk while having these movements.” AR 879. However, plaintiff’s jerking movements
                                                                                           17
                                          Case 3:19-cv-07716-SI Document 45 Filed 12/29/20 Page 18 of 19




                                   1   were witnessed by multiple doctors and each doctor described plaintiff’s jerking movements. Dr.

                                   2   Asfour stated that plaintiff had body jerking and trembling that were so severe that she could no

                                   3   longer drive. AR 1654. Dr. Christy, from the Virginia Medical Center, described plaintiff’s jerking

                                   4   as involuntary movements of the arms. AR 872-74. Dr. Cowan, from Element 7 Wellness, reported

                                   5   that plaintiff’s legs, hands, and feet jerk. 895-903. Even if, as stated by Dr. Farache, plaintiff was

                                   6   able to walk and talk while experiencing jerking movements, Dr. Farache did not address the fact

                                   7   that plaintiff was unable to drive because of the jerking movements.

                                   8          Hartford Life relies on its experts’ reports to argue that plaintiff failed to present objective

                                   9   data to prove her disability and the severity of her symptoms. Dkt. No. 39 at 10; AR 105. Hartford

                                  10   Life specifically claimed that it needed “objective physical examination findings” of the severity of

                                  11   plaintiff’s tremors. AR 113.

                                  12          The Court disagrees with Hartford Life. Regarding plaintiff’s fatigue, Dr. Goodwin
Northern District of California
 United States District Court




                                  13   explained that fatigue is difficult to measure. AR 773. Dr. Goodwin also stated that he performed

                                  14   objective neurocognitive testing on plaintiff. AR 773, 1287. See Salomaa v. Honda Long Term

                                  15   Disability Plan, 642 F.3d 666, 678 (9th Cir. 2011) (“[C]onditioning an award on the existence of

                                  16   evidence that cannot exist is arbitrary and capricious.”). Regarding plaintiff’s tremors, Dr. Asfour

                                  17   explained that he witnessed plaintiff’s jerking movements approximately every 10 minutes. AR

                                  18   1389; see id. (“Many medical conditions depend for their diagnosis on patient reports of pain or

                                  19   other symptoms, and some cannot be objectively established.”). Notably, Dr. Schiopu stated in her

                                  20   report that plaintiff’s file consisted of some “objective tests such as CT with PE protocol, a brain

                                  21   SPECT, and blood work.” AR 273. Finally, the record reflects that a CPET gives objective evidence

                                  22   of functional impairment and fatigue. AR 130, 234, 815-821, 824-831.

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        18
                                          Case 3:19-cv-07716-SI Document 45 Filed 12/29/20 Page 19 of 19




                                   1                                            CONCLUSION

                                   2          For the foregoing reasons, the Court finds that plaintiff was disabled from performing her

                                   3   own occupation within the meaning of Hartford Life’s LTD Plan. Accordingly, the Court GRANTS

                                   4   plaintiff’s motion for judgment and DENIES defendant’s motion.

                                   5          The Court schedules a further Case Management Conference for January 22, 2021 at 3:00

                                   6   p.m., to determine what further proceedings are required in this case.

                                   7

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: December 29, 2020

                                  11                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        19
